ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of an under cabinet light interface device, comprising: a power input interface, configured to be connected to an under cabinet light power source, so as to acquire an input alternating current from the under cabinet light power source; a power output module, configured to receive, by means of a circuit, the input alternating current from the power input interface, convert the input alternating current into an output current, and output the output current to one or more appliances connected to the power output module; a dimmer detection module, provided between the power input interface and the power output module, and configured to detect whether a dimmer is connected to the power input interface; and a first switch device, provided between the power input interface and the power output module, and configured to: disconnect a circuit connection between the power input interface and the power output module if the dimmer detection module detects that a dimmer is connected to the power input interface, and conduct the circuit connection between the power input interface and the power output module if the dimmer detection module detects that no dimmer is connected to the power input interface.
The closest prior art, Ackmann [US 2016/0374168] teaches an input interface with an ac/dc convertor, dimmer and switch, but fails to teach or disclose the details of cabinet configurations, and the specific configurations of the switch device. Similar deficiencies exist in Xiong [US 2020/0271279], Kuo [US 2020/0084851], Sadwick [US 2019/0098723], Reed [US 2020/0375000], Treible [US 2018/0160509], Akiyama [US 2017/0280532] and Peng [US 10973099].

As to claim 9 and its dependent claims, the claims recite the details of a lighting device interface device, comprising: a power input interface, configured to be connected to a lighting device, so as to acquire an input alternating current from the lighting device; a power output module, configured to receive, by means of a circuit, the input alternating current from the power input interface, convert the input alternating current into an output current, and output the output current to one or more appliances connected to the power output module; a dimmer detection module, provided between the power input interface and the power output module, and configured to detect whether a dimmer is connected to the power input interface; and a first switch device, provided between the power input interface and the power output module, and configured to: disconnect a circuit connection between the power input interface and the power output module if the dimmer detection module detects that a dimmer is connected to the power input interface, and conduct the circuit connection between the power input interface and the 
The closest prior art, Ackmann [US 2016/0374168] teaches an input interface with an ac/dc convertor, dimmer and switch, but fails to teach or disclose the details of cabinet configurations, and the specific configurations of the switch device. Similar deficiencies exist in Xiong [US 2020/0271279], Kuo [US 2020/0084851], Sadwick [US 2019/0098723], Reed [US 2020/0375000], Treible [US 2018/0160509], Akiyama [US 2017/0280532] and Peng [US 10973099].
Because the prior art of record fails to teach or disclose the details of a lighting device interface device, comprising: a power input interface, configured to be connected to a lighting device, so as to acquire an input alternating current from the lighting device; a power output module, configured to receive, by means of a circuit, the input alternating current from the power input interface, convert the input alternating current into an output current, and output the output current to one or more appliances connected to the power output module; a dimmer detection module, provided between the power input interface and the power output module, and configured to detect whether a dimmer is connected to the power input interface; and a first switch device, provided between the power input interface and the power output module, and configured to: disconnect a circuit connection between the power input interface and the power output module if the dimmer detection module detects that a dimmer is connected to the power input interface, and conduct the circuit connection between the power input interface and the power output module if the dimmer detection module detects that no dimmer is connected to the power input interface, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875